STATE OF LOUISIANA
              COURT OF APPEAL, FIRST CIRCUIT

 WASTE MANAGEMENT                        OF                                                           NO.      2022        CW       0089
 LOUISIANA LLC D/ B/ A WOODSIDE
 LANDFILL,                 WASTE        MANAGEMENT
 NATIONAL             SERVICES,                INC.


 VERSUS


 STAFFORD LOGISTICS,                             INC.
 D/ B/ A CUSTOM ECOLOGY,                               INC.,
 STARR          INDEMNITY &                LIABILITY
 COMPANY,             CRUM &            FORSTER
 SPECIALTY                INSURANCE              COMPANY,
AXIS        SURPLUS               INSURANCE
                                                                                                              MAY     5,        2022
 COMPANY,             AND         SCOTTSDALE
 INSURANCE                COMPANY



In    Re:                 Axis         Surplus             Insurance          Company          and     Starr        Indemnity &
                          Liability                   Company,     applying   for
                                                                                   supervisory                                  writs,
                          19th          Judicial             District  Court,   Parish of  East                                     Baton
                          Rouge,         No.          686651.



BEFORE:               WHIPPLE,                C. J.,        PENZATO AND HESTER,                  JJ.


           WRIT           NOT      CONSIDERED.                 This     writ      application                fails    to        comply
with        Uniform                Rules              of    Louisiana           Courts         of      Appeal,         Rules           4-
5 ( C) (   6) , (         8) ,     and (       9) .
                                                            Relators failed to provide a copy of the
judgment,                  a      copy     of          all      documents            attached           to     the     pertinent
motions              and           oppositions                  including            the
                                                                                 opposition                            filed           by
Stafford             Logistics,                  Inc.        d/ b/ a Custom Ecology, Inc.,                           and        a
                                                                                                                                     copy
of   all        amended                petitions.


           Supplementation                             of      this           writ      application                  and/ or           an
application                      for    rehearing              will     not     be    considered.              Uniform              Rules
of Louisiana                     Courts         of Appeal,             Rules     2- 18. 7 &          4- 9.

           In       the          event                          seek     to
                                           relators                              file      a    new      application                 with
this       court,                it     must           contain         all     pertinent             documentation,                   the
missing             items         noted         above,         and     must      comply        with      Uniform Rules                 of
Louisiana             Courts             of       Appeal,         Rule         2- 12. 2.        Any          new   application
must       be       filed on             or      before         June     4,     2022       and must           contain           a    copy
of this ruling.

                                                                       VGW
                                                                       AHP
                                                                       CHH




COURT       OF APPEAL,                  FIRST          CIRCUIT




      DEPUTY CL RK OF COURT
                    FOR     THE        COURT